Citation Nr: 1640425	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-13 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left wrist disability, including residuals of a bone graft for nonunion fracture of the left scaphoid with traumatic arthritis.

2.  Entitlement to a temporary total evaluation based on the need for convalescence due to left wrist surgery.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from January 1970 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

As noted in the July 2015 Board decision and remand, the Veteran made a claim for an increased rating for his left wrist disability in July 2006, which was addressed by the May 2007 rating decision.  Since then, the RO has entered several rating decisions, and upon each one, the Veteran has filed a claim for an increased rating for his left wrist disability within one year of the rating decision being issued.  As such, the Board considers the pendency of this appeal to begin upon the July 2006 claim.

The Veteran did not specifically claim entitlement to a temporary total rating based on convalescence; however, he underwent surgery on his service-connected left wrist during the appeal period.  As a Veteran is assumed to seek the highest ratings available, the Board will also address a claim for convalescence.

The Veteran had a travel board hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that proceeding has been associated with the virtual record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, during the Board hearing, the undersigned VLJ discussed the Veteran's prior employment and the impact of his left wrist on that employment.  The Veteran reported that he previously worked as a truck driver for a chemical company, but indicated he had to leave this employment due to heart problems for which he now receives Social Security Administration (SSA) disability.  The Veteran indicated that his left wrist did not impact his prior employment, as he was able to drive with just his right hand and he did not have to physically load and unload heavy objects.  As such, the Board does not consider a claim for TDIU to have been reasonably raised by the record.

In March 2016, the RO issued a Statement of the Case (SOC) regarding the Veteran's claim for an increased rating for depressive disorder.  The virtual record does not currently contain a substantive appeal of this issue; as such, it is not before the Board at this time. 

The issue(s) of entitlement to a rating in excess of 10 percent for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's December 9, 2010 left wrist surgery required convalescence for a period of three months.


CONCLUSION OF LAW

The criteria for the assignment of a temporary total rating from December 9, 2010 to March 31, 2011, based on the need for convalescence following the Veteran's left wrist surgery, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As an initial matter, because the Board is granting a temporary total evaluation under 38 C.F.R. §  4.30 and remanding the remaining matter for further consideration, the Board finds that any error related to the duties to notify or assist are moot at this point.

For temporary total disability evaluation under paragraph 30, a temporary total disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Schedule, when it is established that treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence, (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited), or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  An extension of one, two, or three months of a temporary total disability rating may be granted based on the factors enumerated above.  38 C.F.R. §4.30 (b)(1).  Temporary total evaluations begin effective the date of admission, and continue for a  period of 1, 2, or 3 months from the first day of the month following the hospital discharge or outpatient release.  38 C.F.R. § 4.30.

As relevant here, the Court of Appeals for Veterans Claims has defined "convalescence" as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  See Felden v. West, 11 Vet. App. 427, 430 (1998) (defining "recovery" as "the act of regaining or returning toward a normal or healthy state").

During the period on appeal, the Veteran underwent left wrist surgery on December 9, 2010.  He underwent an arthropathy, synovectomy, proximal row carpectomy, styloidectomy and capsulorrhaphy of the left wrist.  This appears to have been outpatient surgery as the postoperative plan simply noted that there would be a follow-up appointment in two weeks.

During a December 21, 2010 follow-up the Veteran stated he had not improved at all since surgery and was in considerable pain.  His pain would even wake him from sleep.  No physical examination was provided. 

On February 1, 2011, the Veteran stated that he felt he had improved 80 percent since his surgery.  His pain level was at a five out of ten, and the pain was now intermittent.  He was experiencing weakness and had started physical therapy.  He was noted to have about "40 degrees of extension and only 20 degrees of flexion."  The Board notes that these degrees of movement were likely recorded in error, such that extension should be flexion and flexion should be extension.  His physician felt that he was "doing pretty well," and that he could begin range of motion and strengthening attempts.

The record does not contain any treatment records for March 2011.  An April 5, 2011 record noted the Veteran was now almost four months out from his surgery.  He had continued limited range of motion with 10 to 15 degrees of extension and 40 degrees of flexion.  His grip strength and pinch strength were both weak.  The physician noted that it was "not a real strong wrist, but it is much less painful than before and less painful than it had been in years."  He noted that the Veteran did not have as much strength and range of motion as the physician had hoped, but that the Veteran was comfortable with his outcome because he did not have pain.  He was to continue to work on strengthening his wrist and to see his physician on an as-needed basis.  No future appointments were made.

In sum, the evidence of record shows that the Veteran's December 2010 surgery necessitated three months of convalescence following surgery.  38 C.F.R. § 4.30.  Entitlement to three months of total disability based on convalescence is therefore warranted, effective December 9, 2010 and continuing for three months starting from the first day of the month following his outpatient release.  As such, his three months began January 1, 2011, and therefore his period of convalescence ended March 31, 2011.  His treatment records showed that there was little change in his residuals from February 1, 2011 to April 5, 2011, including range of motion and strength.  The April 5, 2011 record indicated the Veteran could continue to work on strengthening his wrist, but indicated that his functionality and pain levels had plateaued.  Although the Veteran had movement and use of his wrist, as well as a fair amount of pain improvement (better than "years" prior to surgery) by February 1, 2011, the Board will provide the full three months of convalescence.  Accordingly, the Veteran is entitled to a temporary total evaluation from December 9, 2010 to March 31, 2011.


ORDER

Entitlement to a temporary total rating based on convalescence following left wrist surgery, from December 9, 2010 to March 31, 2011, is granted, subject to the laws and regulations governing monetary awards.


REMAND

Although the Board has provided three months of total evaluation for convalescence based on surgery, the remainder of the Veteran's claim for a rating in excess of 10 percent for his left wrist disability must be remanded for additional development.

The Veteran and his representative argue that his left wrist disability warrants a higher rating based on his loss of motion associated with flare-ups of pain and swelling in his left wrist.  He argues that his flare-ups are of a severity equivalent to ankylosis of the wrist.

In March 2015, the Veteran was afforded a VA examination.  Under "functional impairment" the examiner recorded that the Veteran could not move his left wrist due to pain and weakness, but also that the Veteran had post-operative restricted movement.  Range of motion testing showed the Veteran had palmar flexion from zero to 15 degrees, dorsiflexion from zero to 15 degrees and no movement (0 to 0 degrees) of ulnar and radial deviation.  The Veteran was noted to have "limited motion" of his left wrist affecting use and causing pain with use.  The examiner marked that the Veteran was unable to perform repetitive use testing due to "marked restricted movement of the left wrist."  The examiner then noted that pain, weakness, fatigue and lack of endurance resulted in a loss of range of motion such that his palmar flexion was from zero to five degrees, his dorsiflexion was from zero to five degrees and he continued to have no ulnar or radial deviation.  The examiner noted that during flare-ups there would be significant limitation of functional ability, but that he was unable to describe this in terms of range of motion.  The Veteran's left wrist strength was noted to be "active movement against gravity" (3/5).  Under "Ankylosis" the examiner indicated that the Veteran's severity of ankylosis was "extremely unfavorable" despite the examination including some range of motion and the examiner noted that he could not indicate the functional limitation in terms of range of motion during a flare-up.  Then, the examiner marked "no" regarding whether there was functional impairment of the left wrist such that no effective function remains other than that which would be equally well served by amputation with prosthesis.  The examiner concluded that the functional impact of the left wrist disability was that the Veteran had "limited normal functional use of left hand."

The Veteran also submitted a private examination from April 2015.  That examination showed the Veteran had palmar flexion and dorsiflexion from zero to 20 degrees, with painful motion noted at 10 degrees.  The examiner noted the Veteran would be able to perform repeat testing, but that it was not performed.  Strength testing was noted to show "palpable muscle movement, but no joint movement" (1/5) for wrist flexion and extension.  The private examiner noted the Veteran did not have ankylosis.  Additionally, the private examiner noted "unable to use left ? hand" (the word before "hand" was either scratched out or is illegible).

Currently, the Veteran's 10 percent rating is based on limitation of motion, and the 10 percent assigned is the highest rating available.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Alternatively, the wrist can be assigned ratings based on ankylosis.  A 20 percent rating is assigned for favorable ankylosis between 20 and 30 degrees dorsiflexion.  A 30 percent is provided for any other position, except favorable; and a 40 percent is provided for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  A Note contained under Diagnostic Code 5214 states that extremely unfavorable ankylosis will be rated as loss of use of hands under diagnostic code 5125.

Here, the evidence suggests that the Veteran continues to have some movement of his wrist, but limited grip and pinch strength.  The private examiner has indicated the Veteran does not have ankylosis but is "unable to use" his left hand.  The VA examiner has indicated the Veteran has "extremely unfavorable" ankylosis, but also provided range of motion results within the same examination report, and noted that the Veteran's disability was not such that he would have equal functionality with amputation with prosthesis.  In order for the Board to be able to provide a rating based on ankylosis, the medical information must include the degree of ankylosis.  The Veteran argues that his flare-ups result in complete lack of motion, which is equivalent to ankylosis.  However, with this argument, the Board need to know in what location (favorable or unfavorable, and at what degree) the wrist becomes "stuck" during this loss of motion.  Or, if the loss of motion is not so much that the wrist is fixed in one position but that the strength decreases such that the wrist is "floppy," then the Board needs a medical statement regarding this, and whether it results in loss of use of the hand.  As such, on remand an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the 2015 examiner, if available, for an addendum opinion.  If the examiner determines that a physical examination is necessary, it must be scheduled.  Following a review of the record, the examiner should address the following:

a) Does the Veteran have ankylosis of the left wrist?
	i) Is the ankylosis favorable or unfavorable?
	ii) In what degree or position is the joint ankylosed?

b) Does the medical evidence agree that the Veteran has total loss of motion during a flare-up?
   i) Is the loss of motion equivalent to favorable or unfavorable ankylosis?  
   ii) In what degree or position is the wrist "stuck" or "fixed" during these flare-ups? 
   iii) Is the wrist's complete loss of motion during a flare-up due to loss of strength (the wrist is "floppy" instead of "fixed")?

c) The examiner noted in the 2015 examination that the Veteran had "extremely unfavorable" ankylosis.  Does the Veteran have loss of use of his left hand? If so, please describe in detail.

The examiner must provide a complete explanation for each opinion expressed.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


